DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on July 18, 2022.  As directed by the amendment: claims 1, 3, 4, 7, 8, 10, 15, 16, and 18-20 have been amended and claims 2, 5, 11, 14, and 17 have been canceled.  Thus, claims 1, 3, 4, 6-10, 12, 13, 15, 16, and 18-20 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language version of the priority document has been received in this application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Examiner notes that Applicant has asserted that the references listed in the specification were included in the information disclosure statement filed June 30, 2022.  However, the Examiner finds that the references listed on the IDS do not match those listed in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 line 2 reads “wherein the surfaces” but is suggest to read --wherein surfaces-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pedicle” in claim 10 line 11 is used by the claim to mean “recessed,” while the accepted meaning is “a small stalk-like structure connecting an organ or other part to the human or animal body.” The term is indefinite because the specification does not clearly redefine the term.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over JP 3190164 to Yu (herein Yu) in view of US Pat. 3,856,172 to Walles (herein Walles).
Regarding claim 1, Yu discloses a thermal transfer massager (thermal massager 5, Fig. 1), comprising a heat conductible main body (circular head shaped main body 1, Fig. 1) having an axis (axis extending from bottom to top of body 1, Fig. 1), an interior of the main body is a waterproofed inner chamber (internal chamber 11, claim 1, Fig. 3), an outer 5axial end of the main body is an opening end (end opposite working end 2, Fig. 1), wherein the main body is a ceramic body (body 1 is formed of a ceramic material, bottom line of page 4 of the machine translation, a copy of which was previously provided), the opening end is coaxially provided with an opening which is connected to the inner chamber (opening 10 communicates the outside of main body 1 with internal chamber 11, Figs. 1 and 3), an other end is combined with a point-pressing end (working end 2, Fig. 1) which is formed by plural lumpy heads arranged annularly and radially (spherical shell-shaped heads 21, Fig. 1), and an interior of each lumpy head is connected to the inner 10chamber (shell-shaped heads 21 are hollow and communicate with inner chamber 11, Fig. 3); a sheath unit (heat insulating cover 3, Fig. 1), which is covered on the opening of the opening end of the main body (cover 3 is placed over the end of body 1 where opening 10 is disposed, cf. Figs. 1 and 3); and a disk-shaped sealing cap (cap 4, Fig. 1) which is deformed elastically and is provided with a radial thermal expansion effect (cap 4 is elastic and seals the inner chamber 11, see also the third line from the bottom of page 2, Fig. 3), the sealing 15cap provides for sealing the opening (cap 4 seals the opening 10 of main body 1, Fig. 3), and the thermal expansion coefficient of the sealing cap is larger than a thermal expansion coefficient of the opening (cap 4 is formed of an elastic material, third line from the bottom of page 2, while main body 1 is formed of a ceramic, last line of page 4, the thermal expansion coefficient of elastic materials much higher than ceramic).  Yu does not disclose wherein a 15barrel provided by the sealing cap is combined with a thermal expandable element made of a metal material which moves radially and expands an inner annular slot.
However, Walles teaches a plastic cap for heat insulating containers (Fig. 1) including wherein a 15barrel provided by the sealing cap (Fig. 1) is combined with a thermal expandable element (metal layer 4, Fig. 1) made of metal material (layer 4 is formed of metal material, Col. 2 line 4) which moves radially and expands the inner annular slot (the cap is formed from a lid portion 2 and a closure portion 3 which enclose a space 6, Fig. 1, portions 2, 3 being formed of a plastic material, i.e. a relatively soft material, Col. 1 lines 64-66, within the space 6 on the inner surface 7 of closure portion 3, metal layer 4 is disposed, Col. 2 lines 3-4, Fig. 1, the metal layer 4 being formed of one of many types of possible metals with positive coefficients of thermal expansion, see Col. 3 lines 28-34, when hot fluid is passed into the container on which the cap is placed, the metal layer 4 will expand outwards uniformly due to the isotropic nature of the material, and as the metal of the metal layer is more rigid than the plastic of portions 2, 3 the metal layer 4 will radially expand the closure portion 3 to at least a small degree, Fig. 1, such radial expansion outwards will cause the annular slots defined between screw flights 13 on exterior surface 12 to expand, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Yu to incorporate a radially expanding metal layer as taught by Walles in order to reduce or prevent heat loss escaping between the cap and the internal cavity of the container (Walles Col. 1 lines 19-22).
Regarding claim 3, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Yu further discloses wherein a top 20end of the sealing cap is a disk-shaped outer cover plate (see annotated figure), a 28periphery of the outer cover plate is a radial edge configured to be pulled and buckled by fingers (see annotated figure), a lower end is annularly provided with a barrel (see annotated figure), and an upper and lower side of the outer circumference of the barrel are provided respectively with a buckle lip and a torus (see annotated figure).

    PNG
    media_image1.png
    307
    561
    media_image1.png
    Greyscale

Annotated Partial View of Fig. 1 of Yu
Regarding claim 4, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Yu further discloses wherein the outer end of the opening (opening 10, Fig. 1) is provided with a flat stage (see annotated figure) which is vertically connected to a latching ring (see annotated figure), a lower end of the latching ring is reversely connected to a latching edge (see annotated figure) to form a U-shaped cross section (outside periphery of the flat stage, latching ring, and latching edge are U-shaped, annotated figure), the flat stage provides for a torus of the 10sealing cap to press axially (geometry of cap 4 and opening 10 mate securely, Fig. 4), the latching ring provides for an inner annular slot (see annotated figure above) of the sealing cap to expand radially (as cap 4 expands under the influence of the heat, the isometric expansion will include a radial expansion, Fig. 3), and the latching edge provides for a buckle lip of the sealing cap to buckle reversely Fig. 3 and annotated figure).

    PNG
    media_image2.png
    256
    348
    media_image2.png
    Greyscale

Annotated Partial View of Fig. 3 of Yu
Regarding claim 6, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Yu, as modified above, does not disclose wherein a latitudinal center line of the main body is annularly concaved with a 20concaved annular groove, and an interior of the sheath unit is 29provided on a linear position opposite the concaved annular groove with an inner rib ring which is latched into the concaved annular groove.
However, Yu, in the embodiment of Fig. 6 teaches a thermal massager (Fig. 6) including wherein a latitudinal center line of the main body (line L, Fig. 6) is annularly concaved with a 20concaved annular groove (annular ring groove 12, Fig. 6), and an interior of the sheath unit (heat insulating cover 3, Fig. 6) is 29provided on a linear position opposite the concaved annular groove with an inner rib ring (annular rib 32, Fig. 6) which is latched into the concaved annular groove (annular rib 32 is configured to mate into annular ring groove 12, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath and main body of modified Yu embodiment to respectively include a mating rib and groove as taught by Yu embodiment of Fig. 6 in order to “maintain a coaxial symmetric relationship between the cover opening 30 [of heat insulating cover 3] and the opening 10 [of main body 1]” (Yu Page 4 lines 49-50) and avoid disassembly of the sheath and main body during use.
Regarding claim 7, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Yu further discloses wherein 5surfaces of the main body and the lumpy heads are provided with an anion emissive material (main body 1 and heads 21 are formed of an anion emitting material, lines 19-21 of Page 3).
Regarding claim 8, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Yu further discloses wherein surfaces of the main body and the lumpy heads are provided with a far-infrared transfer material (main body 1 and heads 21 are formed of a far infrared ray conversion material, lines 19-21 of Page 3).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Yu and Walles, as applied to claim 1 above, and further in view of US Pat. Pub. 2020/0002077 to Latone (herein Latone), as evidenced by NPL Polymer - Coefficient of Thermal Expansion (herein NPL Polymer).
Regarding claim 9, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Yu discloses the sealing cap being formed of an elastic material (Page 2 third line from bottom); but Yu, as modified above, does not explicitly disclose wherein the sealing cap is made of a polymeric plasticized material with high thermal expansion coefficient.
However, Latone teaches an integrated massaging apparatus and fluid container (Fig. 1) including wherein the sealing cap (sealing element 112, Fig. 1) is made of a polymeric plasticized material with high thermal expansion coefficient (sealing element 112 is constructed of one or more plastics or polymers, Para. 51 lines 45-48, polymers and plastics having high coefficients of thermal expansion, especially when compared to materials such as metals or ceramics, see also Table 1 on Page 2 of NPL Polymer, a copy of which is provided herewith, which lists the high coefficients of thermal expansion for several common polymers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the cap of modified Yu to be formed of polymers as taught by Latone in order to decrease any discomfort felt by the user when contacting the cap (Latone Para. 51 lines 51-53).

Claims 10, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yu in view of US Pat. Pub. 2013/0184620 to Cohen (herein Cohen).
Regarding claim 10, claim 10 recites many of the same limitations as those found in claims 1 and 6 above.  For the purposes of brevity, only those new limitations appearing here will be discussed below.
Yu further discloses wherein surfaces of the annular scrape opening and the lumpy heads are smooth (the head portion 211 is a smooth surface, Page 3 line 34, the working end 2 which includes the shell-shaped heads 21 are smooth, Page 4 line 2); the sheath unit is replaceably covered on the two ends of the main body (lower opening 31 is of a wider diameter than the latitudinal line L, which allows the heat insulating cover 3 to be adapted to both ends of the main body 1, Fig. 3), and a lower round opening goes extends beyond the latitudinal center line (heat insulating cover 3 exceeds the midline L of the main body 1, Page 4 lines 29-30, Fig. 5).
Yu, as modified above, does not disclose an end surface of the opening end is coaxially concaved with a pedicle slot, an outer rim of a slot is formed with an annular scrape opening, a bottom of the slot is opened with the opening.
However, Cohen teaches a heatable massage roller (Fig. 1) including an end surface of the opening end (end of the outer layer 66 on which opening 44 is disposed, Fig. 4 and annotated figure below, the opening 44 sealed with plug 44 to prevent heating fluid from spilling out of cavity 68, Para. 53, Fig. 4) is coaxially concaved with a pedicle slot (opening 44 is recessed from the outer surface in a slot, annotated figure), an outer rim of a slot is formed with an annular scrape opening edge (the edge of the slot leading to opening 44, annotated figure), a bottom of the slot is opened with the opening (opening 44 is disposed at the bottom of the slot, annotated figure).

    PNG
    media_image3.png
    425
    705
    media_image3.png
    Greyscale

Annotated Partial View of Fig. 4 of Cohen
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening and cap of modified Yu to include a cap recessed in a pedicle slot as taught by Cohen in order to reduce the chance of the sealing cap being dislodged while the cap is being pressed against the skin of the user. 
Regarding claim 12, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Yu further discloses wherein the waist of the main body is shrunk with a contracted waist (main body 1 is contracted at least in the transition from the upper end of the body towards shell-shaped heads 21, Fig. 3).
Regarding claim 13, the modified Yu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Yu further discloses wherein the waist of the main body is bulged outward with a belly (the main body 1 bulges outward on the upper side of the massage device 5, Fig. 3).
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claim 8.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 16. 
Regarding claim 18, claim 18 recites essentially the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Yu and Cohen, as applied to claim 10 above, and further in view of Walles.
Regarding claim 19, claim 19 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 19.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Yu and Cohen, as applied to claim 10 above, and further in view of Latone.
Regarding claim 20, claim 20 recites essentially the same limitations as those found in claim 9.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 20.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1, 3, 4, 6-10, 12, 13, 15-18, 19, and 20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  First, Applicant argues that none of the cited references disclose the main body is a ceramic body (see Arguments page 11 lines 8-15).  Second, Applicant argues that the Walles reference does not disclose a thermal expandable element that expands radially (see Arguments page 11 lines 16-23).  Third, Applicant argues that the Latone reference discloses a canister massage device designed to be pressed into the body and therefore does not meet the claimed limitations regarding the shape of the body (see Arguments page 12 lines 1-5).  Fourth, Applicant argues that the Cohen reference discloses a massage roller designed to be pressed into the body and therefore does not meet the claimed limitations regarding the shape of the body (see Arguments page 12 lines 13-16).  Lastly, Applicant argues that the Yu references does not disclose the claimed thermal expandable element nor the latitudinal center line of the belly (see Arguments page 13 lines 15-20).
With respect to the first argument, the Examiner disagrees.  As noted in at least Para. 45 of the non-final rejection mailed April 18, 2022, and in Para. 14 above, the Examiner finds the Yu reference to disclose the body (1) being formed from a ceramic material.  See the last line of page 4 of the Yu machine translation previously provided.
With respect to the second argument, the Examiner disagrees.  The Examiner agrees with Applicant’s description of the metal layer (4) of Walles; however, the Examiner finds that the metal layer will also expand radially in addition to axial expansion.  This is due to the metal layer being formed of metals (such as nickel, aluminum, iron, etc., see Col. 3 lines 28-33 of Walles), all of which have positive coefficients of thermal expansion (see also the third paragraph on page 3 of NPL Coefficients of Thermal Expansion [a copy of which is provided herewith] which lists a range of coefficients of thermal expansion [CTE] for several common metals, Para. 5 of page 3 and Para. 1 of page 4 further discuss CTEs specifically for aluminum and iron alloys, respectively), and the metals being isotropic metals.  When exposed to heat, metals having positive CTEs will expand, and due to their isotropic nature, will expand uniformly in three dimensions.  Therefore, the Examiner finds that the metal layer (4) of Walles will expand radially as well as axially.  Further, the Examiner notes that the claims do not prohibit axial expansion; but only require radial expansion.
With respect to the third argument, the Examiner disagrees.  The Examiner notes that the Latone reference was relied upon only to teach a polymeric plasticized material for the sealing cap (see at least Para. 61 of the non-final rejection mailed April 18, 2022, and Para. 30 above).  Latone was not relied upon to teach or disclose any other features asserted by the Applicant, such as the round-head shaped holding end (see Arguments page 12 line 8).
With respect to the fourth argument, the Examiner disagrees.  The Examiner notes that the Cohen reference was relied upon only to teach an opening with an annular scrape opening edge (see at least Para. 69 of the non-final rejection mailed April 18, 2022, and Para. 36 above).  Cohen was not relied upon to teach or disclose any other features asserted by the Applicant, such as the concaved annular groove, sheath unit, or main body (see Arguments page 12 lines 17-20).
With respect to the final argument, the Examiner disagrees in part.  As noted at the bottom of Para. 52 of the non-final rejection mailed April 18, 2022, and the bottom of Para. 14 above, the Examiner found the Yu does not disclose a thermal expandable element and relied upon the teachings of the Walles reference to meet that limitation (see Para. 53 of the non-final rejection and Para. 15 above).  However, with respect to the assertion that Yu fails to discloses the latitudinal center line, the Examiner disagrees.  As noted at least in Para. 57 of the non-final rejection and in Para. 22 above, the Examiner finds Yu, in the embodiment of Fig. 6, teaches the recited latitudinal center line and concaved annular groove.
Therefore, the rejection of claims 1, 3, 4, 6-10, 12, 13, 15-18, 19, and 20 still stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                 
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785